Opinion filed February 2, 2017




                                       In The


        Eleventh Court of Appeals
                                 ________________

      Nos. 11-16-00259-CR, 11-16-00260-CR, & 11-16-00261-CR
                        ________________

                         BRIAN RAMSEY, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 358th District Court
                            Ector County, Texas
            Trial Court Cause Nos. D-45,766, D-45,767, & D-45,768


                      MEMORANDUM OPINION
      Brian Ramsey, Appellant, originally pleaded guilty to one charge of deadly
conduct and two charges of aggravated assault with a deadly weapon. Pursuant to
the terms of the plea agreements, the trial court deferred a finding of guilt and placed
Appellant on community supervision for five years in each cause. Soon thereafter,
the State filed a motion to proceed with an adjudication of guilt in each cause.
Appellant pleaded true to the State’s sole allegation in each cause: that Appellant
had violated the terms and conditions of his community supervision by using
methamphetamine. The trial court found the State’s allegation to be true, revoked
Appellant’s community supervision, adjudicated him guilty of the charged offenses,
and assessed his punishment at confinement for five years for the deadly conduct
conviction and ten years for each of the two convictions of aggravated assault with
a deadly weapon. The trial court also imposed a fine of $2,000 in each cause. We
dismiss the appeals.
      Appellant’s court-appointed counsel has filed a motion to withdraw in each
appeal. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeals are frivolous and without merit. With respect to each
cause, counsel has provided Appellant with a copy of the brief, a copy of the motion
to withdraw, an explanatory letter, and a copy of both the reporter’s record and the
clerk’s record. Counsel also advised Appellant of his right to review the record and
file a response to counsel’s brief. Appellant filed a response in which he states, “I
Brian Ramsey wish for my appeal to be dismissed.”
      Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in each cause, and we agree that the appeals are
without merit and should be dismissed. See Schulman, 252 S.W.3d at 409. We note
that proof of one violation of the terms and conditions of community supervision is
                                          2
sufficient to support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim.
App. 2009). In this regard, a plea of true standing alone is sufficient to support a
trial court’s decision to revoke community supervision and proceed with an
adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, issues relating to an original plea proceeding may
not be raised in a subsequent appeal from the revocation of community supervision
and adjudication of guilt. Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim.
App. 1999). Based upon our review of the record in each cause, we agree with
counsel that no arguable grounds for appeal exist.
      We note that counsel has the responsibility in each case to advise Appellant
that he may file a petition for discretionary review with the clerk of the Texas Court
of Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days after
the opinion is handed down, send his client a copy of the opinion and judgment,
along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises Appellant that
he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motions to withdraw are granted, and the appeals are dismissed.


                                                     PER CURIAM


February 2, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3